Citation Nr: 1718716	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-05 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the course of the appeal, the claims file was transferred to the RO in Atlanta, Georgia.

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned.  In February 2016, the Board denied reopening the claims of entitlement to service connection for acquired psychiatric and low back disorders.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims, and in August 2016, the Court granted a joint motion for remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for residuals of a traumatic brain injury was raised by the record in an April 2014 statement by the Veteran.  The Veteran and his representative are advised, however, that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 1977 VA rating decision, claims of entitlement to service connection for back and nervous disorders were denied; the Veteran was notified of this action and of his appellate rights, but did not perfect a timely appeal or submit new and material evidence within a year.  

2.  In a September 1998 VA rating decision, claims of entitlement to service connection for anxiety and posttraumatic stress disorder were denied; the Veteran was notified of this action and of his appellate rights, but did not perfect a timely appeal or submit new and material evidence within a year.

4.  The evidence received since the January 1977 and September 1998 VA rating decisions relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for an acquired psychiatric disorder and a low back disorder.

3.  The Veteran has a current diagnosis of generalized anxiety disorder that had its onset during or is related to his military service.


CONCLUSIONS OF LAW

1.  The January 1977 VA rating decision, denying entitlement to service connection for a back disorder is final; new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).

2.  The September 1998 VA rating decision, denying service connection for anxiety and posttraumatic stress disorder, is final; new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

3.  A generalized anxiety disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In the January 1977 VA rating decision, entitlement to service connection for a back condition was denied because, while the December 1976 VA examination showed diagnosis of minimal recurrent lumbosacral strain by the Veteran's subjective history, no back disorder was shown in the service treatment records.  The decision also denied entitlement to service connection for a nervous disorder and immaturity reaction, because there was no evidence of an acquired neuropsychiatric condition.  The Veteran did not appeal by filing a notice of disagreement, and new and material evidence was not received within one year of the January 1977 VA rating decision.  Therefore, the January 1977 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

In a September 1998 VA rating decision, entitlement to service connection for anxiety and posttraumatic stress disorder was denied because the evidence of record did not establish that a stressful experience occurred in service.  The Veteran did not file a notice of disagreement, and new and material evidence was not received within one year of the September 1998 VA rating decision.  Therefore, the September 1998 VA rating decision is also final.  Id.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Board notes that while the January 1977 and September 1998 rating decisions denied entitlement to a nervous disorder, posttraumatic stress disorder, and anxiety, the Board interprets these claims as encompassing the same symptoms as the current claim on appeal for service connection for an acquired psychiatric disorder, and therefore new and material evidence is needed to reopen the previously denied claim.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries").

Since the January 1977 and September 1998 rating decisions, the Veteran has submitted a December 2015 letter from Dr. P.R. which discussed the appellant's assertions of back problems and psychiatric issues in service.  This physician opined that the military was at least 50 percent responsible for the Veteran's ongoing physical and emotional problems.  This medical opinion relates to a crucial element that was missing for both claims of entitlement to service connection for a low back disorder and for an acquired psychiatric disorder-that of the existence of a nexus between the current disability and service.  The Board therefore finds that evidence has been obtained since the last prior denials which relates to an unestablished element necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. at 117.

The additional evidence is therefore new and material and the claims of entitlement to service connection for an acquired psychiatric disorder and a low back disorder are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder which had its onset during his military service.  At the October 2015 Board hearing, he stated that he started feeling anxiety in service when he reported on his colleagues for stealing military supplies.  He testified that he has had difficulty sleeping, depression, and anxiety since.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record clearly shows that the Veteran has a current diagnosis of a psychiatric disorder.  Veteran's VA treatment records show that he has been diagnosed with anxiety disorder and generalized anxiety disorder.  Further, a December 2015 evaluation from private psychiatrist A.B.E. diagnosed the Veteran with generalized anxiety disorder with panic attacks.  The January 2012 VA examiner also diagnosed the Veteran with generalized anxiety disorder.

There is evidence indicating that the Veteran had some psychiatric symptoms while in service.  The service treatment records show that in August 1973 the appellant was evaluated by a psychiatrist who diagnosed a "conversion reaction manifested in physical complaints especially pain and numbness in the legs, hypochondriacal fixations, excessive denial and repression of impulses, masked depression, impulsive ideation with tends to be overcontrolled, marked defensiveness, little affective variation and the general inability to experience much pleasure from every-day activities."  The Veteran's lower leg complaints, however, were separately found to have an actual medical etiology, and he was diagnosed with lower leg compartment syndrome.

In November 1974 the appellant underwent psychological testing.  The results of those studies are not available.  The Veteran did participate in group therapy between December 1974 and January 1975.

In January 1976, the appellant was noted to have been in a car accident the prior month, and he reported symptoms of malaise since.  The diagnosis was viral syndrome.

At a December 1976 VA examination, the Veteran reported that his nerves bothered him, and the examining neuropsychiatrist found that the appellant was "an immature, autistic sort of a fellow."  The examiner opined that the appellant's psychiatric complaints were "minimal and of no significance."  He diagnosed the Veteran with immaturity reaction.

There is medical evidence linking the Veteran's current disability to service.  A December 2015 private evaluation from psychiatrist A.B.E. discussed the Veteran's medical history, including the onset of his anxiety symptoms during service.  The Veteran stated that he was unaware of having any acute anxiety symptoms prior to whistle blowing on his fellow soldiers in service and his 1976 car accident, and that his physical symptoms since that time further exacerbated his anxiety.  The examiner wrote that the Veteran appeared to be providing credible information, and that his verbal statements were consistent across their two interview sessions and their informational telephone session.  He wrote that in his clinical opinion, there was at least a 50 percent likelihood that the events experienced in service either caused or contributed to the Veteran's generalized anxiety disorder.  The Board finds that the December 2015 medical opinions is consistent with the medical evidence of record and is supported by adequate reports on the in-person examinations and sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board acknowledges that the January 2012 VA examiner came to a differing opinion regarding the etiology of the Veteran's generalized anxiety disorder.  The weight of this medical opinion, however, is at least evenly balanced with the weight of the medical opinion provided by the private psychiatrist.

The Board therefore finds that there exists adequate medical evidence which is at least in equipoise with the competing medical opinion which establishes that the Veteran's current diagnosis of generalized anxiety disorder had its onset during or was caused by his active duty service.  The doctrine of reasonable doubt must be resolved in the Veteran's favor, and service connection for generalized anxiety disorder is granted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened; the appeal is allowed to this extent.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Entitlement to service connection for generalized anxiety disorder is granted.


REMAND

Although private physician P.R. submitted a December 2015 letter asserting that the Veteran's physical problems were at least 50 percent related to his military service, the medical opinion is highly equivocal in its discussion of the rationale, and appears to be based primarily on the claimant's lay assertions regarding his past medical history and the condition's etiology.  The opinion also does not contain an actual diagnosis regarding the Veteran's low back disorder.  As such, this medical opinion is not adequately probative to grant the claim at this time.  

The most recent VA examination, conducted in August 2016, also failed to provide adequate rationale or consideration of the Veteran's lay statements regarding experiencing back pain while still in service.  The Board therefore remands this issue in order to obtain a new VA medical examination and opinion prior to further adjudication, as well as to obtain any more recent, relevant records of treatment.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional relevant private medical records of treatment related to his low back disorder, to include any recent records from Family Practice Associates.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Obtain all outstanding, pertinent treatment records from the Atlanta VA Medical Center and the Austell VA Community Based Outpatient Clinic dated since March 2016.  All records received should be associated with the claims file.  If the agency of original jurisdiction cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Thereafter schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability.  The physician must be provided access to all pertinent files in Virtual VA and/or VBMS.  The physician must specify in the report that all Virtual VA and VBMS records have been reviewed.  

After a thorough review of the claims file and medical history, the examiner is to address whether it is at least as likely as not (i.e., there is a 50/50 chance) that any diagnosed low back disorder is related to his service.  The examiner must address her/his consideration of the claimant's lay statements regarding injuring his back in service when he reportedly had to hold a full gas tank and having damage to his spine reportedly due to a "botched" myelogram.  The examiner must also discuss the Veteran's January 1976 automobile accident as noted in his service treatment records, the appellant's August 1976 claim of entitlement to service connection for back and leg pain, and the claimant's assertions as early as the December 1976 VA examination that he had back pain in service.

The examiner must provide both clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered.  If he/she is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the physician must specifically explain why the cause of any diagnosed disorder is unknowable.

4. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for the VA examinations without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted in full, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
 


Department of Veterans Affairs


